IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FIFTH DISTRICT

                                                 NOT FINAL UNTIL TIME EXPIRES TO
                                                 FILE MOTION FOR REHEARING AND
                                                 DISPOSITION THEREOF IF FILED

ALBERT L. HAMPTON,

               Appellant,

 v.                                                    Case No. 5D18-770

STATE OF FLORIDA,

               Appellee.

________________________________/

Opinion filed October 5, 2018

Appeal from the Circuit Court
for Seminole County,
Debra S. Nelson, Judge.

James S. Purdy, Public Defender, and
George D. Burden, Assistant Public
Defender, Daytona Beach, for
Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee,    Kellie A.    Nielan,
Assistant Attorney General, Daytona
Beach, for Appellee.


PER CURIAM.

      In this Anders 1 appeal, we affirm Appellant’s sentence of fifteen years for

conspiracy to traffic in cocaine. However, we remand for entry of a corrected written




      1   Anders v. California, 386 U.S. 738 (1967).
sentence that conforms to the trial court’s oral pronouncement of forty-one days of jail

credit. Turner v. State, 770 So. 2d 1288 (Fla. 1st DCA 2000).

      AFFIRMED AND REMANDED with instructions.

LAMBERT, EDWARDS and GROSSHANS, JJ., concur.




                                           2